        Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 1 of 8




                THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAMIE LEE ANDREWS, as                       *
Surviving Spouse of                         *
MICAH LEE ANDREWS, Deceased,                *    CIVIL ACTION FILE
and JAMIE LEE ANDREWS, as                   *
Administrator of the Estate of              *    NO. 1:14-CV-03432-SCJ
MICAH LEE ANDREWS, Deceased,                *
      Plaintiff,                            *
                                            *
v.                                          *
                                            *
AUTOLIV JAPAN, LTD.,                        *
    Defendant.                              *

                   FACTS STIPULATED BY THE PARTIES

      Plaintiff files the following 37 factual stipulations. The parties agreed to the

first ten stipulations before filing the pretrial order in March 2019. After filing the

pretrial order, the parties agreed to a bench trial in this case. Ahead of that bench

trial, the parties have agreed to additional factual stipulations. All factual

stipulations that the parties have agreed to are contained herein.
       Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 2 of 8




                        Facts Stipulated by the Parties
                in the March 8, 2019 Pretrial Order [Doc 358-4]

1.    Mr. Andrews was wearing his seatbelt at the time of the accident.

2.    The speed limit on I-575 North where the accident occurred was 65 mph.

3.    The vehicle’s change in velocity (that is, the “delta V”) when it hit the trees

      was approximately 35 mph, which should have caused the front driver-side

      airbag to activate and deploy.

4.    Mr. Andrews’ head hit the steering wheel during the accident.

5.    Mr. Andrews was 38 years old at the time of his death.

6.    Mr. Andrews is survived by his widow Jamie Lee Andrews and their

      daughter Sarah Cadence “Cady” Andrews, who was four years old at the

      time of the wreck. Cady is now ten years old.

7.    At the time of his death, Mr. Andrews’ life expectancy was another 36.18

      years.

8.    The total amount of medical expenses arising from Mr. Andrews’ accident is

      $6750.

9.    The total amount of funeral charges for Mr. Andrews arising out of the April

      12, 2013 accident is $12,593.40.

10.   The internal designation code for the 2004 through 2005 Mazda 3 is J48C.



                                          2
          Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 3 of 8




      Additional Facts Stipulated by the Parties on August 31, 2020 [Doc. 477]

11.      The defendant in this case, Autoliv, is a manufacturer of components used in

         cars made by many automakers.

12.      On April 12, 2013, Mr. Andrews left work at the Georgia Aquarium in his

         2005 Mazda3 and headed for home.

13.      Mr. Andrews was wearing his seatbelt properly at the time of the wreck.

14.      The speed of Mr. Andrews’ car when it hit the trees was about 35 mph.

15.      The principal direction of force was 10-15 degrees from the left of straight

         ahead, which is roughly the 11:30 position on a clock.1

16.      Defendant Autoliv manufactured the drivers’ seatbelt assembly in Mr.

         Andrews’ Mazda3 in accordance with Mazda’s design specifications.

17.      Mr. Andrews’ seatbelt paid out approximately 20 inches in the April 12,

         2013 wreck.

18.      Mr. Andrews’ head hit the steering wheel during the collision.

19.      Weather played no factor in the April 12, 2013 wreck.

20.      A “seatbelt retractor” is a device that stores, pays out, and retracts seatbelt

         webbing.




1
    This pleading corrects the spelling of the word principal in Doc. 477.

                                              3
       Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 4 of 8




21.   Inside the seatbelt retractor is a spindle, and the seatbelt webbing is wound

      around this spindle.

22.   A “torsion bar” is one kind of load limiter.

23.   A “torsion bar” is a metal bar around which the seatbelt webbing is wrapped.

24.   In a collision the torsion bar twists to allow seatbelt webbing to come off the

      spindle.

25.   How easily a torsion bar twists and allows seatbelt webbing to pay out

      depends on the torsion bar’s deployment threshold.

26.   At the time Autoliv sold Mazda the seatbelt in Mr. Andrews’ car, Autoliv

      had manufactured another seatbelt retractor with a load limiting threshold

      higher than the one in Mr. Andrews’ seatbelt.

27.   A “stop” is a device added to the seatbelt retractor to limit the amount of

      seatbelt webbing that pays out of the retractor in a collision.

28.   The retractor used in Mr. Andrews’ Mazda3 was Autoliv’s “R27LL”

      retractor.

29.   The seatbelt assembly that Autoliv supplied to Volvo for the driver’s seat of

      the 2004 through 2009 model year Volvo S40 had a torsion bar with a

      deployment threshold of 6.0 kilonewtons.




                                          4
       Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 5 of 8




30.   The 2004 and 2005 Mazda3 used the same seatbelt assembly in the driver’s

      seat position.

      Additional Facts Stipulated by the Parties on September 14, 2020

31.   The internal designation code for the 2007 to 2009 Mazda3 cars is J48L.

32.   Autoliv supplied seatbelt assemblies and airbag modules for the J48L

      program—i.e., the 2007 through 2009 Mazda3 cars.

33.   Autoliv Japan Ltd.’s current net profit in 2010 was $61,163,569.

34.   Autoliv Japan Ltd.’s current net profit in 2011 was $40,735,926.

35.   Autoliv Japan Ltd.’s current net profit in 2012 was $20,658,765.

36.   Autoliv Japan Ltd.’s current net profit in 2013 was $39,297,426.

37.   Autoliv Japan Ltd.’s current net profit in 2014 was $41,353,070.

      Respectfully submitted this 14th day of September, 2020.

                                     BUTLER WOOTEN & PEAK LLP

                                     BY: /s/ James E. Butler, Jr.
                                         JAMES E. BUTLER, JR.
                                           jim@butlerwooten.com
                                           Georgia Bar No. 099625
                                         TEDRA L. CANNELLA
                                           tedra@butlerwooten.com
                                           Georgia Bar No. 881085
                                         RORY A. WEEKS
                                           rory@butlerwooten.com
                                           Georgia Bar No. 113491
                                         2719 Buford Highway
                                         Atlanta, Georgia 30324

                                        5
Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 6 of 8




                                  (404) 321-1700
                                  (404) 32101713 Fax


                            BALLARD & FEAGLE, LLP

                                  WILLIAM L. BALLARD
                                   bill@ballardandfeagle.com
                                   Georgia Bar No. 035625
                                  GREGORY R. FEAGLE
                                   greg@ballardandfeagle.com
                                   Georgia Bar No. 256913
                                  Building One, Suite 100
                                  4200 Northside Parkway NW
                                  Atlanta, GA 30327
                                  (404) 873-1220

                            ATTORNEYS FOR PLAINTIFF




                              6
       Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 7 of 8




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the

foregoing filing complies with the applicable font and size requirements and is

formatted in Times New Roman, 14 point font.



                                      s/ James E. Butler, Jr.
                                      JAMES E. BUTLER, JR.
                                       Georgia Bar No. 099625
                                      TEDRA L. CANNELLA
                                       Georgia Bar No. 881085
                                      RORY A. WEEKS
                                        Georgia Bar No. 113491
                                      Butler Wooten & Peak LLP
                                      2719 Buford Highway
                                      Atlanta, Georgia 30324
                                      (404) 321-1700
                                      (404) 321-1713 Fax
       Case 1:14-cv-03432-SCJ Document 481 Filed 09/14/20 Page 8 of 8




                         CERTIFICATE OF SERVICE

      This is to certify that on September 14, 2020, I electronically filed FACTS

STIPULATED BY THE PARTIES with the Clerk of the Court using the CM/ECF

system which will automatically send email notification of such filing to the

following attorneys of record:


                            Douglas G. Scribner, Esq.
                           Jenny A. Hergenrother, Esq.
                            William J. Repko III, Esq.
                               Alston & Bird LLP
                               One Atlantic Center
                           1201 West Peachtree Street
                             Atlanta, GA 30309-3424

      This 14th day of September, 2020.



                                 BY: s/ James E. Butler, Jr.
                                       JAMES E. BUTLER, JR.
                                         Georgia Bar No. 099625
                                       TEDRA L. CANNELLA
                                         Georgia Bar No. 881085
                                       RORY A. WEEKS
                                         Georgia Bar No. 113491
                                       Butler Wooten & Peak LLP
                                       2719 Buford Highway
                                       Atlanta, Georgia 30324
                                       (404) 321-1700
                                       (404) 321-1713 Fax
